Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-32 have been cancelled.
3.	New claims 33-52 have been added.
4.	Claims 33-52 are pending in this application.

DETAILED ACTION
ELECTION/RESTRICTION
5.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
1. Claims 33 and 35, drawn to a method of creating an intramolecular crosslinking within a peptide comprising providing a peptide composition that further comprises at least one thiol group and at least one amine group, and reacting the peptide with a crosslinking agent of Formula VIII, classified in C07K1/1072, for example.
2. Claim 34, drawn to a method of cyclizing a peptide by strategically crosslinking a thiol group with an amine group, said method comprising preparing a linear peptide that comprises at least one thiol group and at least one amine group, crosslinking said linear peptide with a cross-linking agents, optionally isolating and/or further reacting the cyclized peptide formed in step (ii), wherein the cross-linking agent is selected from a group consisting of a substituted aromatic compound, a fluorescent compound, a dye or a compound of formula VIII, classified in C07K1/10, for example.
3. Claims 36-38, drawn to a method of cyclizing a peptide by strategically crosslinking a thiol group with an amine group, the method comprising (i) making a solid , classified in C07K1/1072, for example.
4. Claim 39, drawn to a compound comprising a linear analog of alpha-MSH of Formula I, classified in C07K14/68, for example.
5. Claims 40 and 46-47, drawn to a compound comprising a cyclic analog of alpha-MSH of Formula IIa, classified in C07K7/50, for example.
6. Claim 41, drawn to a compound comprising a cyclic analog of alpha-MSH of Formula IIb, classified in C07K7/50, for example.
7. Claim 42, drawn to a compound comprising a cyclic analog of alpha-MSH of Formula IIc, classified in C07K7/50, for example.
8. Claim 43, drawn to a compound comprising a cyclic analog of alpha-MSH of Formula III, classified in C07K7/50, for example.
9. Claim 44, drawn to a compound selected from the group consisting of Formula IV(a)-IV(d), classified in C07K14/685.
10. Claim 45, drawn to a compound comprising an amatoxin of Formula V, classified in C07K14/685.
11. Claim 48, drawn to a compound of Formula VI, classified in C07K14/685.
12. Claim 49, drawn to a compound of Formula VII, classified in C07K14/685.
13. Claims 50-52, drawn to a method of increasing alpha-MSH activity in a subject in need thereof, a method for the diagnosis and/or treatment of neurodegerative diseases, or a method for the diagnosis and/or treatment of multiple sclerosis (MS),  classified in A61K38/00, for example.
It is noted that claims 50-52 recite the language “The use of the compound.” “Use” claim language is improper under U.S. practice. Thus, for the purposes of this restriction, “Use of the compound” has been interpreted as a “method of use.” Accordingly, claims 50-52 have been grouped as a method claim. Should applicant choose to amend this claim to make it proper, further restriction may be required.
The inventions are independent or distinct, each from the other because:
6.	Inventions 1-3 are directed to related different method Inventions. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are mutually exclusive. The active method steps of Inventions 1-3 involve different components and reagents.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
7.	Inventions 1-3 and 13 are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions have different modes of operation. For example, Inventions 1-3 involve starting materials, reagents, and laboratory settings; Invention 13 involve patient .
8.	Inventions 4-12 are directed to related product Inventions. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are mutually exclusive. Inventions 4-12 involve different compounds that are structurally different from each other. Further, search for one would not necessarily lead to the other.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
9.	Inventions 4, 6-12 and 13 are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions are not disclosed as capable of use together. Invention 13 does not involve the compounds of Inventions 4 and 6-12. Further, search for one would not necessarily lead to the other.
10.	Inventions 5 and 13 are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product .
11.	Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Each group of invention has separate classification and separate status in the art. Further, each group of invention requires a different field of search and different search terms and databases because each group of invention possesses a distinct element not possessed by the other groups of invention as set forth above.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
12.	This application contains claims directed to the following patentably distinct species:
A single disclosed species of a peptide;
A single disclosed species of a crosslinking agent wherein ALL of the variables are elected to arrive at a single disclosed species of a crosslinking agent of formula VIII;
A single disclosed species of a linear peptide;
A single disclosed species of a crosslinking agent wherein ALL of the variables are elected to arrive at a single disclosed species of a crosslinking agent of formula VIII;
A single disclosed species of heptapeptide;
A single disclosed species of an octapeptide;
A single disclosed species of a compound of Formula V wherein ALL of the variables are elected to arrive at a single disclosed species of a compound of Formula V;
A single disclosed species of a linear analog of alpha-MSH of Formula I, wherein All of the variables are elected to arrive at a single disclosed species of an alpha-MSH of Formula I;
A single disclosed species of a compound of Formula IIa wherein ALL of the variables are elected to arrive at a single disclosed species of a compound of Formula IIa;
A single disclosed species of a compound of Formula IIb wherein ALL of the variables are elected to arrive at a single disclosed species of a compound of Formula IIb;
A single disclosed species of a compound of Formula IIc wherein ALL of the variables are elected to arrive at a single disclosed species of a compound of Formula IIc;
A single disclosed species of a compound of Formula III wherein ALL of the variables are elected to arrive at a single disclosed species of a compound of Formula III;
A single disclosed species of a compound from Formula IVa, IVb, IVc or IVd;
A single disclosed species of a method of use from increasing alpha-MSH activity in a subject, OR diagnosing and/or treatment of neurodegenerative diseases OR diagnosing and/or treating multiple sclerosis, amyotrophic lateral sclerosis, dementia, Alzheimer’s disease, Parkinson’s disease or Huntington’s disease;
A single disclosed species of a neurological disease if neurological disorder is elected from claim 51;
A single disclosed species of the disease to be diagnosed or treated if claim 52 is elected.
13.	The species are independent or distinct because the peptides involve different amino acid contents, leading to different structures. Further, search for one would not necessarily lead to the other. Different cross linking agents of Formula VIII are different due to the different components involved, leading to different properties. Further, search for one would not necessarily lead to the other. Different linear peptides involve different amino acid contents, leading to different structures. Further, search for one would not necessarily lead to the other. Different heptapeptides and octapeptides are different due to the amino acid contents, leading to different structures. Further, search for one would not necessarily lead to the other. Different compounds of Formula V are different due to the different variables involved, leading to different properties. Further, search for one would not necessarily lead to the other. Different compounds of Formula I are different due to the different components involved, leading to different properties. Further, search for one would not necessarily lead to the other. Different compounds of Formula IIa are different due to the different components involved, leading to different properties. Further, search for one would not necessarily lead to the other. Different compounds of Formula IIb are different due to the different components involved, leading to different properties. Further, search for one would not necessarily lead to the other. Different compounds of Formula IIc are different due to the different components involved, leading to different properties. Further, search for one would not necessarily lead to the other. Different compounds of Formula III are different due to the different components involved, leading to different properties. Further, search for one would not necessarily 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 33-52 are generic.
14.	There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
15.	If Group 1 or 2 is elected, Applicant is required to elect a single disclosed species of a fully defined peptide and a single disclosed species of a fully defined crosslinking agent of Formula VIII, wherein ALL of the variables are elected to arrive at a single disclosed species of a crosslinking agent. If Group 3 is elected, Applicant is required to elect a single disclosed species of a fully defined heptapeptide and a fully defined compound of Formula V wherein ALL of the variables are elected to arrive at a single disclosed species of a compound of Formula V. If Group 4 is elected, Applicant is required to elect a single disclosed species of a fully defined compound of Formula I, wherein ALL of the variables are elected to arrive at a single disclosed species of a compound of Formula I. If Group 5 is elected, Applicant is required to elect a single disclosed species of a fully defined compound of Formula IIa, wherein ALL of the variables are elected to arrive at a single disclosed species of a compound of Formula IIa. If Group 6 is elected, Applicant is required to elect a single disclosed species of a fully defined compound of Formula IIb, wherein ALL of the variables are elected to arrive at a single disclosed species of a compound of Formula IIb. If Group 7 is elected, Applicant is required to elect a single disclosed species of a fully defined compound of Formula IIc, wherein ALL of the variables are elected to arrive at a single disclosed species of a compound of Formula IIc. If Group 8 is elected, Applicant is required to elect a single disclosed species of a fully defined compound of Formula III, wherein ALL of the variables are elected to arrive at a single disclosed species of a compound of If Group 9 is elected, Applicant is required to elect a single disclosed species from Formula IVa, IVb, IVc or IVd. If Group 10 is elected, Applicant is required to elect a single disclosed species of a fully defined compound of Formula V, wherein ALL of the variables are elected to arrive at a single disclosed species of a compound of Formula V. If Group 13 is elected, Applicant is required to elect a method of use, and if treatment of a disease is elected, Applicant is required to elect a single disclosed species of a disease (e.g., neurological disease, and species is dementia).
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.

17.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
18.	The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.


CONCLUSION
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE HA whose telephone number is (571)272-5982. The examiner can normally be reached Monday-Thursday 5:00 am- 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIE HA/Primary Examiner, Art Unit 1654